Cuyahoga App. No. 100781. This cause is pending before the court as a jurisdictional appeal. The records of this court indicate that appellant has not filed a memorandum in support of jurisdiction, due March 21, 2014, in compliance with the Rules of Practice of the Supreme Court of Ohio and therefore has failed to prosecute this cause with the requisite diligence.
Upon consideration thereof, it is ordered by the court that this cause is dismissed.
Upon consideration of appellant’s motion for stay of the court of appeals’ judgment, it is ordered by the court that the motion is denied as moot.